DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 8 – 10, and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo.
	Regarding Claim 1, Jo discloses “A display device, comprising: a display panel including a first side surface and a first lower surface that is connected to the first side surface, the first lower surface being arranged opposite to a display surface of the display panel” (Figure 6, Item 100’ (display device), 110 (display panel) (Notice that Figure 6 shows a display device 100’ including a display panel 110 with a first side surface to the left of Figure 6 and a first lower surface (i.e. the surface facing shielding sheet 152) that is connected the left first side surface, where the described first lower surface is opposite the display surface to the top of display panel 110 (i.e. the surface facing polarizing layer 140).)), “a pressure sensor disposed on the first lower surface of the display panel” (Figure 6 and Paragraphs [0112] through [0119] (Notice that a pressure sensor comprised of at least conductive layer 156’ and 160’ is disposed on the first, bottom lower surface of display panel 110.)), “and a lower bracket including a second lower surface facing the first lower surface of the display panel and a second side surface facing the first side surface of the display panel” (Figure 6, Item 130 (housing) (Notice that housing 130 provides a lower bracket including a second lower surface 131 facing the described lower surface of the display panel 110 and a second side surface 132 (wall) facing the first, left side surface of the display panel 110 as described above.)), “wherein the pressure sensor is disposed between the first lower surface of the display panel and the second lower surface of the lower bracket and the pressure sensor is disposed on the second side surface of the lower bracket” (Figure 6 (Notice that at least the conductive layers 156’ and 160’ of the pressure sensor are disposed between the first lower surface if the display panel 110 as described above and the second lower surface 131 of the lower bracket (housing) and said pressure sensor is disposed on the second side surface 132 of the lower bracket (housing).)), “wherein the pressure sensor includes a first substrate facing the second side surface of the lower bracket” (Figure 6, Item 154’ (adhesive layer) (Notice that a first substrate is provided via adhesive layer 154’, where 154’ face the second side surface 132 of lower bracket 130 (housing).)), “a first pressure sensing layer disposed between the first substrate and the second side surface of the lower bracket” (Figure 6, Item 192’ (adhesive layer) (Notice that a first pressure sensing layer 192’ is disposed between first substrate 154’ and the second side surface 132 of lower bracket 130 (housing).)), “a first driving electrode disposed between the first pressure sensing layer and the second side surface of the lower bracket” (Figure 6, Item 156’ (conductive layer) (Notice that conductive layer 156’ provides a first driving electrode disposed between pressure sensing layer 192’ the second side surface 132 of lower bracket 130 (housing).)), “and a first sensing electrode spaced apart from the first driving electrode” (Figure 6, Item 160’ (conductive layer) (Notice that conductive layer 160’ serves as a first sensing electrode space apart from first driving electrode 156’.)), “and wherein a gap is present between the first pressure sensing layer and the first driving electrode” (Figure 6 (Notice that a gap is present in the area OA between first pressure sensing layer 192’ and the first driving electrode 156’.)),  “and the gap is also present between the first pressure sensing layer and the first sensing electrode” (Figure 6 (Notice that said gap in the area OA is also present between the first pressure sensing layer 192’ and the first sensing electrode 160’.)).
Regarding Claim 2, Jo discloses everything claimed as applied above (See Claim 1). In addition, Jo discloses “wherein the second side surface of the lower bracket includes a first sub-side surface, a second sub-side surface” (Figure 6 (Notice that surface 132 provides both a first and second sub-side surface.)), “and a third sub-side surface that is recessed further than each of the first sub-side surface and the second sub-side surface” (Figure 6, Item 133 (side wall) (Notice that side wall 133 provides a third sub-side surface that is recessed farther to the left of the first and second sub-surface provided by 132.)), “and the pressure sensor overlaps the third sub-side surface” (Figure 6 (Notice that the pressure sensor comprised of at least conductive layers 156’ and 160’ overlaps the third sub-side surface in a diagonal top, left to bottom, right direction.)), “and is embedded in a side surface portion formed by the first to third sub-side surfaces” (Figure 6 (Notice that the pressure sensor comprised of at least conductive layers 156’ and 160’ is embedded in a side surface portion formed by the first and second sub-side surfaces provided by 132 and third sub-side surface 133. In other words, said side surface portion is formed by the physical layout of said first to third sub-side surfaces.)).
Regarding Claim 3, Jo discloses everything claimed as applied above (See Claim 1). In addition, Jo discloses “wherein the pressure sensor further includes a second substrate” (Figure 6, Item 135’ (protrusion) (Notice that protrusion 135’ provides a second substrate that faces the first substrate 154’.)), “and the first sensing electrode” (Figure 6 160’ (Notice first driving electrode 160’ as part of the pressure sensor.)), “wherein the second substrate is attached to the lower bracket” (Figure 6 (Notice that second substrate 135’ is attached to lower bracket (housing) 130’.)), “and wherein the second substrate faces the first substrate” (Figure 6, Item 135’ (protrusion) (Notice that protrusion 135’ providing a second substrate faces the first substrate 154’.)), “and is disposed between the second side surface of the lower bracket and the first driving electrode” (Figure 6 (Notice that protrusion 135’ is between the second side surface 132 and first driving electrode 156’ from left to right.)).
Regarding Claim 8, Jo discloses everything claimed as applied above (See Claim 1). In addition, Jo discloses “wherein the first driving electrode extends in parallel with the first sensing electrode” (Figure 6 (Notice that first driving electrode 156’ extends in parallel with first sensing electrode 160’ in a direction from left to right of figure 6.)).
Regarding Claim 9, Jo discloses everything claimed as applied above (See Claim 1). In addition, Jo discloses “wherein the first driving electrode and the first sensing electrode extend in directions crossing each other” (Figure 6 (Notice that first driving electrode 156’ extends in a first direction from left to right of Figure 6 and that first sensing electrode 160’ has a thickness that extends in a second direction from top to bottom of Figure 6, and that said first direction and said second direction cross each other.)).
Regarding Claim 10, Jo discloses everything claimed as applied above (See Claim 1). In addition, Jo discloses “wherein the first driving electrode includes a first portion extending in a first direction and a second portion extending from the first portion in a second direction, which crosses the first direction” (Figure 6 (Notice that first driving electrode 156’ has a first portion extending in a first direction from left to right and a second portion in a thickness direction extending in a second top to bottom direction, where the left to right direction crosses the top to bottom direction.)), “the first sensing electrode includes a third portion extending in the first direction and a fourth portion extending from the third portion in the second direction” (Figure 6 (Notice that first sensing  electrode 160’ has a third portion extending in the first direction from left to right and a fourth portion in a thickness direction extending in the second top to bottom direction.)), “the first portion overlaps the third portion” (Figure 6 (Notice that along a visualized line running from bottom, left to top, right of Figure 6 and intersecting each of the first portion and the second portion, overlap exists along said visualized line.)), “and the second portion overlaps the fourth portion” (Figure 6 (Notice that along another visualized line running from bottom, left to top, right of Figure 6 and intersecting each of the second portion and the fourth portion, overlap exists along said another visualized line.)).
Regarding Claim 17, Jo discloses “A display device, comprising: a display panel including a first side surface and a first lower surface that is connected to the first side surface, the first lower surface being arranged opposite to a display surface of the display panel” (Figure 6, Item 100’ (display device), 110 (display panel) (Notice that Figure 6 shows a display device 100’ including a display panel 110 with a first side surface to the left of Figure 6 and a first lower surface (i.e. the surface facing shielding sheet 152) that is connected the left first side surface, where the described first lower surface is opposite the display surface to the top of display panel 110 (i.e. the surface facing polarizing layer 140).)), “a pressure sensor disposed on the first lower surface of the display panel” (Figure 6 and Paragraphs [0112] through [0119] (Notice that a pressure sensor comprised of at least conductive layer 156’ and 160’ is disposed on the first, bottom lower surface of display panel 110.)), “and a lower bracket including a second lower surface facing the first lower surface of the display panel and a second side surface facing the first side surface of the display panel” (Figure 6, Item 130 (housing) (Notice that housing 130 provides a lower bracket including a second lower surface 131 facing the described lower surface of the display panel 110 and a second side surface 132 (wall) facing the first, left side surface of the display panel 110 as described above.)), “wherein the pressure sensor is disposed between the first lower surface of the display panel and the second lower surface of the lower bracket and the pressure sensor is disposed on the second side surface of the lower bracket” (Figure 6 (Notice that at least the conductive layers 156’ and 160’ of the pressure sensor are disposed between the first lower surface if the display panel 110 as described above and the second lower surface 131 of the lower bracket (housing) and said pressure sensor is disposed on the second side surface 132 of the lower bracket (housing).)), “wherein the second side surface of the lower bracket includes a first sub-side surface, a second sub-side surface” (Figure 6 (Notice that surface 132 provides both a first and second sub-side surface.)), “and a third sub-side surface that is recessed further than either of the first sub-side surface or the second sub-side surface” (Figure 6, Item 133 (side wall) (Notice that side wall 133 provides a third sub-side surface that is recessed farther to the left of the first and second sub-surface provided by 132.)), “and the pressure sensor overlaps the third sub-side surface” (Figure 6 (Notice that the pressure sensor comprised of at least conductive layers 156’ and 160’ overlaps the third sub-side surface in a diagonal top, left to bottom, right direction.)), “and is embedded in a side surface portion formed by the first to third sub-side surfaces” (Figure 6 (Notice that the pressure sensor comprised of at least conductive layers 156’ and 160’ is embedded in a side surface portion formed by the first and second sub-side surfaces provided by 132 and third sub-side surface 133. In other words, said side surface portion is formed by the physical layout of said first to third sub-side surfaces.)).
Regarding Claim 18, Jo discloses everything claimed as applied above (See Claim 17). In addition, Jo discloses “wherein the pressure sensor includes a first substrate facing the second side surface of the lower bracket” (Figure 6, Item 154’ (adhesive layer) (Notice that a first substrate is provided via adhesive layer 154’, where 154’ face the second side surface 132 of lower bracket 130 (housing).)), “a first pressure sensing layer disposed between the first substrate and the second side surface of the lower bracket” (Figure 6, Item 192’ (adhesive layer) (Notice that a first pressure sensing layer 192’ is disposed between first substrate 154’ and the second side surface 132 of lower bracket 130 (housing).)), “a first driving electrode disposed between the first pressure sensing layer and the second side surface of the lower bracket” (Figure 6, Item 156’ (conductive layer) (Notice that conductive layer 156’ provides a first driving electrode disposed between pressure sensing layer 192’ the second side surface 132 of lower bracket 130 (housing).)), “and a first sensing electrode spaced apart from the first driving electrode” (Figure 6, Item 160’ (conductive layer) (Notice that conductive layer 160’ serves as a first sensing electrode space apart from first driving electrode 156’.)), “and wherein a gap is present between the first pressure sensing layer and the first driving electrode” (Figure 6 (Notice that a gap is present in the area OA between first pressure sensing layer 192’ and the first driving electrode 156’.)),  “and the gap is also present between the first pressure sensing layer and the first sensing electrode” (Figure 6 (Notice that said gap in the area OA is also present between the first pressure sensing layer 192’ and the first sensing electrode 160’.)).
Regarding Claim 19, Jo discloses everything claimed as applied above (See Claim 18). In addition, Jo discloses “wherein the pressure sensor further includes a second substrate” (Figure 6, Item 135’ (protrusion) (Notice that protrusion 135’ provides a second substrate that faces the first substrate 154’.)), “and the first sensing electrode” (Figure 6 160’ (Notice first driving electrode 160’ as part of the pressure sensor.)), “wherein the second substrate is attached to the lower bracket” (Figure 6 (Notice that second substrate 135’ is attached to lower bracket (housing) 130’.)), “and wherein the second substrate faces the first substrate” (Figure 6, Item 135’ (protrusion) (Notice that protrusion 135’ providing a second substrate faces the first substrate 154’.)), “and is disposed between the second side surface of the lower bracket and the first driving electrode” (Figure 6 (Notice that protrusion 135’ is between the second side surface 132 and first driving electrode 156’ from left to right.)).

Allowable Subject Matter
Claims 4 – 7, 11 – 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the history of prosecution.
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed July 14, 2022 have been fully considered.
	First, the amendments to each of Claims 7 – 16 have overcome the 35 U.S.C. 112(b) rejections of Claims 7 – 16 as set forth and made of record in the Office Action mailed April 17, 2022. 
	Second, the Examiner disagrees that “Joe fails to disclose or suggest that both of the first electrode 156’ and the second electrode [160’] are spaced away from the adhesive layer 192’ ” (REMARKS, Page 14, Lines 5 – 7 (Line reference made by all written lines excluding headings and blank lines.)). The Examiner disagrees because at least a portion of the first driving electrode 156’ is spaced away from and has a gap between a portion of pressure sensing layer 192’.
	Finally, the Examiner disagrees that “Joe fails to disclose or suggest an embedded space for accommodating [ ] the first electrode 156’, the second electrode 160’ [ ] of the pressure sensor” (REMARKS, Page 17, Lines 5 – 7 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because the pressure sensor of Joe comprised of at least conductive layers 156’ and 160’ exists embedded is a side surface portion formed by the first and second sub-side surface provided by 132 and third sub-side surface 133.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        October 19, 2022